      Case: 1:19-cv-00831 Document #: 3 Filed: 02/08/19 Page 1 of 12 PageID #:4




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JINMEI ZHANG                                )
                                            )
                      Plaintiff,            )       Case No.
                                            )
v.                                          )       Judge
                                            )
NATIONAL ORGANIZATION FOR                   )       Magistrate Judge
BODYWORK THERAPIES OF ASIA,                 )
LLC., & BO LIU,                             )
                                            )
                      Defendants.           )

                                         COMPLAINT

       Plaintiff Jinmei Zhang, files this complaint against National Organization for Bodywork

Therapies of Asia LLC (“Bodywork Therapies”) and Bo Liu, individually (“Liu”), (collectively

“Defendants”), and states as follows:

                               I.       NATURE OF THE CASE

       1.      This lawsuit arises under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

(“FLSA”), the Illinois Minimum Wage Law, 820 ILCS 105/1 et seq. (“IMWL”), and the Chicago

Minimum Wage Ordinance (“CMWO”) 1-24-010 et seq., for Defendants’ 1) failure to pay Ms.

Zhang the minimum wage in violation of the FLSA, the IMWL, and the CMWO; and 2) failure to

pay Plaintiff overtime wages for all time worked in excess of 40 hours in a workweek in violation

of the FLSA, the IMWL, and the CMWO. For claims arising under the FLSA, Plaintiff brings this

suit as a collective action pursuant to § 216(b) of the FLSA. Ms. Zhang’s consent to act as Class

Representative in this Section 216(b) is attached hereto as Exhibit A.




                                                1
       Case: 1:19-cv-00831 Document #: 3 Filed: 02/08/19 Page 2 of 12 PageID #:5




                               II.     JURISDICTION AND VENUE

        2.     This Court has jurisdiction over Ms. Zhang’s FLSA claims pursuant to 28 U.S.C.

§ 1331, arising under 29 U.S.C. § 216(b).

        3.     This Court has supplemental jurisdiction over Ms. Zhang’s state law claims

pursuant to 28 U.S.C. § 1367 because they are so related to the federal claims that they form part

of the same case or controversy.

        4.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) because

1) a substantial number of the facts and events giving rise to Ms. Zhang’s claims occurred in this

judicial district; 2) the Defendants’ places of business are located within this judicial district; and

3) Defendants transacted business within this judicial district.

                                           III.    PARTIES

Plaintiff

        5.     Ms. Zhang resides and is domiciled in the State of Illinois and within this judicial

district.

        6.     At all relevant times, Ms. Zhang was Defendants’ “employee” as defined by the

FLSA, 29 U.S.C. § 201 et seq., the IMWL, 820 ILCS 115/3(d), and the CMWO 1-24-010.

Defendants

        7.     At all relevant times, Defendant Bodywork Therapies:

               a. has been a corporation organized under the laws of the State of Illinois;

               b. has maintained offices and conducted business in Illinois and within this
                  judicial district;

               c. has been an “enterprise” as defined by § 3(r)(1) of the FLSA, and an enterprise
                  engaged in commerce, within the meaning of § 3(s)(1)(A) of the FLSA, 29
                  U.S.C. §§ 203(r)(1), 203(s)(1)(A);


                                                  2
      Case: 1:19-cv-00831 Document #: 3 Filed: 02/08/19 Page 3 of 12 PageID #:6




               d. has had two or more employees who have handled goods that moved in
                  interstate commerce within the meaning of § 3(s)(1)(A), id., § 203(s)(1)(A); and

               e. was Plaintiff’s “employer” as that term is defined by the FLSA, id., § 203(d),
                  the IMWL, 820 ILCS 105/3(c), and the CMWO, 1-24-010.

       8.      Within the relevant time period, Liu:

               a. has been a principal officer of Defendant Bodywork Therapies;

               b. has resided and been domiciled in this judicial district;

               c. among other things, has had the authority to: 1) hire and fire; 2) direct and
                  supervise the work of Ms. Zhang; 3) authorize the payment of wages to Ms.
                  Zhang; 4) sign on the company’s checking accounts, including any payroll
                  accounts; and 5) to participate in decisions regarding the operation of the
                  business and employment policies and practices; and

               d. was Ms. Zhang’s “employer” as that term is defined by the FLSA, 29 U.S.C.
                  § 203(d); the IMWL, 820 ILCS 105/3(c); and the CMWO, 1-24-010.

                                IV.     FACTUAL BACKGROUND

       9.      Defendants operate several spa and massage parlors in northern Illinois including,

but not limited to, locations in Batavia, Chicago, and Evanston, Illinois.

       10.     On information and belief, Defendants operate at least four spa and massage

parlors, including but not limited to the stores currently or originally located on: 1026 North

Ashland Avenue, Chicago, Illinois; 30 North Island Avenue, Batavia, Illinois; 1905 Howard Street,

Evanston, Illinois; and 1125 West 31st Street, Chicago, Illinois.

       11.     At all relevant times, Defendants and possibly other yet unnamed entities have

operated as a unified enterprise and have been associated with or related to each other with respect

to Ms. Zhang and other similarly situated employees, such that they are a “joint employer” of Ms.

Zhang and those other similarly situated employees in that, inter alia:

               a. Defendants and other potential entities yet unnamed are all in the business of
                  providing massages and spa services;

                                                 3
      Case: 1:19-cv-00831 Document #: 3 Filed: 02/08/19 Page 4 of 12 PageID #:7




               b. Defendants and other potential entities yet unnamed share human resources,
                  including payroll systems and management;

               c. Defendants and other potential entities yet unnamed share common
                  management and ownership, and specifically are commonly managed or owned
                  by Liu;

               d. Defendants, operating as a single enterprise and joint employers, share control
                  over Ms. Zhang’s and similarly situated employees’ employment, including the
                  ability to hire, fire, and direct their work.

       12.     Defendants employed Ms. Zhang from approximately January 23, 2016 through

approximately February 5, 2017.

       13.     Plaintiff worked for Defendants performing multiple tasks at Defendants’ stores

including but not limited to performing massages for clients, cleaning the stores, washing towels,

buying supplies for the business, and other tasks.

       14.     Defendants directed Ms. Zhang to work at several of the spa and massage parlors

operated by them during the course of Ms. Zhang’s employment, including but not limited to the

stores located at: 1026 North Ashland Avenue, Chicago, Illinois; 30 North Island Avenue, Batavia,

Illinois; and 1905 Howard Street, Evanston, Illinois.

       15.     Defendants directed other similarly situated employees to work at one or more of

the stores Defendants operated.

       16.     Ms. Zhang was scheduled to work approximately 67 hours every week, at

Defendants’ direction, but Ms. Zhang often worked more than this number of hours during

individual workweeks.

       17.     Defendants directed other similarly situated employees to work well in excess of

40 hours per week during individual workweeks in their employment.

       18.     Ms. Zhang and other similarly situated employees were paid a percentage of the

charge of a massage for every massage that they performed.

                                                 4
      Case: 1:19-cv-00831 Document #: 3 Filed: 02/08/19 Page 5 of 12 PageID #:8




          19.   The payment scheme described in paragraph 18 was Defendants’ common policy

for their employees who performed massages at Defendants’ stores.

          20.   The percentage payment referenced in paragraph 18 was the only payment that Ms.

Zhang received for all of the work Ms. Zhang and similarly situated employees performed at the

stores.

          21.   This percentage system of payment typically yielded Ms. Zhang no more than

$200.00 per week for her many hours of work (generally, at least 67) at the massage stores.

          22.   As a result, Ms. Zhang’s average hourly wage was typically less than three dollars

per hour, and well below the minimum wage mandated by the FLSA, the IMWL, and the CMWO.

          23.   Defendants failed to pay Ms. Zhang and similarly situated employees the federal,

state, or local minimum wage for all time worked during every workweek in Ms. Zhang’s

employment.

          24.   As stated above, Defendants typically scheduled and directed Plaintiff to work well

in excess of 40 hours per week.

          25.   Defendants directed other similarly situated employees to work well in excess of

40 hours per week.

          26.   Ms. Zhang and similarly situated employees were not paid any premium for any of

the time they worked in excess of 40 hours per week.

          27.   Ms. Zhang and similarly situated employees were not paid at time and a half, the

mandated rate of pay for all time worked in excess of 40 hours per week.




                                                 5
      Case: 1:19-cv-00831 Document #: 3 Filed: 02/08/19 Page 6 of 12 PageID #:9




                                            COUNT I
                            Violation of the FLSA – Minimum Wage
                                        Collective Action

   Ms. Zhang incorporates and re-alleges paragraphs 1 through 27 as though set forth herein.

       28.     This count arises from Defendants’ violation of the FLSA for their failure to pay

Ms. Zhang and similarly situated employees the federally mandated minimum wage as described

more fully in paragraphs 9-27, supra.

       29.     Defendants suffered and permitted Plaintiff to work for them within the three years

preceding the filing of this lawsuit.

       30.     Defendants also suffered or permitted other similarly situated employees to work

for Defendants within the three years preceding the filing of this lawsuit.

       31.     Ms. Zhang and similarly situated employees were not exempt from the minimum

wage provisions of the FLSA.

       32.     Ms. Zhang and similarly situated employees were entitled to be paid not less than

the federally mandated minimum wage for all hours worked in individual workweeks.

       33.     Defendants did not pay Ms. Zhang and similarly situated employees the federally

required minimum wage for all hours worked.

       34.     Defendants’ failure to pay Ms. Zhang and similarly situated employees as required

was willful.

       35.     Defendants’ failure to pay Ms. Zhang and similarly situated employees at least the

federally required minimum wage violated the FLSA.

       36.     Ms. Zhang and similarly situated individuals are entitled to recover unpaid wages

for all hours worked for up to three years prior to the filing of this lawsuit because Defendants’

violation of the FLSA was willful.

       WHEREFORE, Ms. Zhang prays for a judgment against Defendants as follows:

                                                 6
     Case: 1:19-cv-00831 Document #: 3 Filed: 02/08/19 Page 7 of 12 PageID #:10



       A.      That the Court determine that this action may be maintained as a collective action
               pursuant to Section 216(b) of the FLSA;

       B.      A judgment in the amount of all unpaid minimum wages owed to Ms. Zhang as
               provided by the FLSA;

       C.      Liquidated damages in the amount equal to the unpaid minimum wages;

       D.      That the Court declare that Defendants have violated the FLSA;

       E.      That the Court enjoin Defendants from violating the FLSA;

       F.      Reasonable attorneys’ fees and costs of this action as provided by the FLSA; and

       G.      Such other and further relief as this Court deems appropriate and just.

                                           COUNT II
                           Violation of the FLSA – Overtime Wages
                                       Collective Action

   Ms. Zhang incorporates and re-alleges paragraphs 1 through 36 as though set forth herein.

       37.     This Count arises from Defendants’ violation of the FLSA for their failure to pay

Ms. Zhang and similarly situated employees one and a half times the mandated regular rate of pay

for all time worked in excess of 40 hours in a workweek, described more fully in paragraphs 9–

27, supra.

       38.     Defendants directed Ms. Zhang to work, and Ms. Zhang did work, in excess of 40

hours in individual workweeks within the three years preceding the filing of this lawsuit.

       39.     Defendants also directed other similarly situated employees to work in excess of 40

hours per week during individual workweeks within the three years preceding the filing of this

lawsuit.

       40.     Ms. Zhang and similarly situated employees were not exempt from the overtime

provisions of the FLSA.

       41.     Ms. Zhang and similarly situated employees were entitled to be paid overtime

wages for all time worked in excess of 40 hours in individual workweeks.



                                                7
     Case: 1:19-cv-00831 Document #: 3 Filed: 02/08/19 Page 8 of 12 PageID #:11




       42.     Defendants did not pay Ms. Zhang and similarly situated employees overtime

wages for all time worked in excess of 40 hours in individual workweeks.

       43.     Defendants’ failure to pay Ms. Zhang and similarly situated employees overtime

wages for all time worked in excess of 40 hours in individual workweeks violated the FLSA.

       44.     Defendants’ failure to pay Ms. Zhang and similarly situated employees as required

was willful.

       45.     Ms. Zhang and similarly situated employees are entitled to recover unpaid overtime

wages for up to three years prior to the filing of this lawsuit because Defendants’ violation of the

FLSA was willful.

       WHEREFORE, Ms. Zhang prays for a judgment against Defendants as follows:

       A.      A judgment in the amount of all unpaid overtime wages owed to Ms. Zhang as
               provided by the FLSA;

       B.      Liquidated damages in the amount equal to the unpaid overtime wages;

       C.      That the Court declare that Defendants have violated the FLSA;

       D.      That the Court enjoin Defendants from violating the FLSA;

       E.      Reasonable attorneys’ fees and costs of this action as provided by the FLSA; and

       F.      Such other and further relief as this Court deems appropriate and just.

                                           COUNT III
                           Violation of the IMWL – Minimum Wage

   Ms. Zhang incorporates and re-alleges paragraphs 1 through 45 as though set forth herein.

       46.     This Count arises from Defendants’ violation of the IMWL for Defendants’ failure

to pay Ms. Zhang the Illinois-mandated minimum wage for all hours worked as described more

fully in paragraphs 9–27, supra.

       47.     Defendants suffered or permitted Ms. Zhang to work within the three years

preceding the filing of this lawsuit.



                                                 8
     Case: 1:19-cv-00831 Document #: 3 Filed: 02/08/19 Page 9 of 12 PageID #:12




        48.     Ms. Zhang was entitled to be paid at no less than the Illinois-mandated minimum

rate of pay for all hours worked.

        49.     Defendants did not pay Ms. Zhang the Illinois mandated-minimum wage for the

hours worked.

        50.     Defendants’ failure to pay Ms. Zhang the Illinois-mandated minimum wage rate for

all hours worked in individual workweeks violated the IMWL.

        51.     Pursuant to Section 12(a) of the IMWL, Ms. Zhang is entitled to recover unpaid

wages and statutory interest for three years prior to the filing of this suit.

        WHEREFORE, Ms. Zhang prays for a judgment against Defendants as follows:

        A.      A judgment in the amount of all unpaid Illinois-mandated minimum wages owed
                to Ms. Zhang as provided by the IMWL;

        B.      Statutory damages for Ms. Zhang pursuant to the formula set forth in 820 ILCS
                105/12(a);

        C.      That the Court declare that Defendants have violated the IMWL;

        D.      That the Court enjoin Defendants from violating the IMWL;

        E.      Reasonable attorneys’ fees and costs of this action as provided by the IMWL; and

        F.      Such other and further relief as this Court deems appropriate and just.

                                            COUNT IV
                            Violation of the IMWL – Overtime Wages

    Ms. Zhang incorporates and re-alleges paragraphs 1 through 51 as though set forth herein.

        52.     This Count arises from Defendants’ violation of the IMWL for their failure to pay

Ms. Zhang time and a half the mandated rate of pay for all time worked in excess of 40 hours in

individual workweeks, as described more fully in paragraphs 9-27, supra.

        53.     Defendants directed Ms. Zhang to work, and Ms. Zhang did work, in excess of 40

hours in individual workweeks within the three years prior to filing this lawsuit.

        54.     Ms. Zhang was not exempt from the overtime provisions of the IMWL.


                                                   9
     Case: 1:19-cv-00831 Document #: 3 Filed: 02/08/19 Page 10 of 12 PageID #:13




          55.    Ms. Zhang was entitled to be paid overtime wages for all time worked in excess of

40 hours in individual workweeks.

          56.    Defendants did not pay Ms. Zhang overtime wages for all time worked in excess of

40 hours in individual workweeks.

          57.    Defendants’ failure to pay overtime wages to Ms. Zhang overtime wages for all

time worked in excess of 40 hours per in individual work weeks was a violation of the IMWL.

          58.    Pursuant to 820 ILCS 105/12(a), Ms. Zhang is entitled to recover unpaid overtime

wages for three years prior to the filing of this suit.

          WHEREFORE, Ms. Zhang prays for a judgment against Defendants as follows:

          A.     A judgment in the amount of all unpaid wages owed to Ms. Zhang as provided by
                 the IMWL;

          B.     Statutory damages pursuant to the formula set forth in 820 ILCS 105/12 et seq.;

          C.     That the Court declare that Defendants have violated the IMWL;

          D.     That the Court enjoin Defendants from violating the IMWL;

          E.     Reasonable attorneys’ fees and costs of this action as provided by the IMWL; and

          F.     Such other and further relief as this Court deems appropriate and just.

                                            COUNT V
                           Violation of the CMWO– Minimum Wages

          Ms. Zhang incorporates and re-alleges paragraphs 1 through 58 as though set forth

herein.

          59.    This Count arises from Defendants’ violation of the CMWO for their failure to

pay Ms. Zhang the Chicago mandated minimum wage rate for all time worked in individual

work weeks as described more fully in paragraphs 9–27, supra.

          60.    Defendants suffered or permitted Ms. Zhang to work within the three years prior to

the filing this lawsuit.


                                                   10
    Case: 1:19-cv-00831 Document #: 3 Filed: 02/08/19 Page 11 of 12 PageID #:14




       61.      Ms. Zhang was not exempt from the minimum wage provisions of the CMWO.

       62.      Ms. Zhang was entitled to be paid not less than the City of Chicago-mandated

minimum wage for all hours worked in individual workweeks.

       63.      Defendants did not pay Ms. Zhang the Chicago-mandated minimum wage for all

hours worked in individual workweeks as described more fully in paragraphs 9–27, supra.

       64.      Pursuant to CMWO § 1-24-110 et seq., Ms. Zhang is entitled to recover unpaid

minimum wages.

       WHEREFORE, Ms. Zhang prays for a judgment against Defendants as follows:

             A. A judgment in the amount of all unpaid minimum wages due to Ms. Zhang as
                provided by the CMWO;

             B. Liquidated damages in the amount equal to three times the unpaid minimum wages
                as provided by the CMWO;

             C. That the Court enjoin Defendants from further violating the CMWO;

             D. Fines of $1000.00 for each offense as provided for in CMWO 1-24-100;

             E. Reasonable attorneys’ fees and costs of this action as provided by the CMWO 1-
                24-110; and

             F. Such other and further relief as this Court deems appropriate and just.

                                              COUNT VI
                              Violation of the CMWO- Overtime Wages

       65.      Ms. Zhang incorporates and re-alleges paragraphs 1 through 64 of this Complaint,

as though set forth herein.

       66.      The matters set forth in this Count arise from Defendants’ violation of the overtime

wage provisions of the CMWO.

       67.      Defendants directed and permitted Ms. Zhang to work, and Ms. Zhang did in fact

work, in excess of 40 hours in individual workweeks during her employment with Defendants.

       68.      Ms. Zhang was not exempt from the overtime wage provisions of the CMWO.



                                                 11
     Case: 1:19-cv-00831 Document #: 3 Filed: 02/08/19 Page 12 of 12 PageID #:15




        69.      Defendants violated the CMWO by failing to compensate Ms. Zhang for all time

worked in excess of 40 hours in individual workweeks at time and a half at least the minimum

wage mandated by the CMWO.

        70.      Pursuant to CMWO 1-24-110, Ms. Zhang is entitled to recover unpaid overtime

wages for three years prior to the filing of this suit.

        WHEREFORE, Ms. Zhang prays for a judgment against Defendants as follows:

              A. A judgment in the amount of all overtime wages due to Ms. Zhang as provided by
                 the CMWO;

              B. Liquidated damages in the amount equal to three times the unpaid overtime
                 wages;

              C. That the Court declare that Defendants have violated the CMWO;

              D. That the Court enjoin Defendants from violating the CMWO;

              E. Reasonable attorneys’ fees and costs of this action as provided by the CMWO, 1-
                 24-110; and

              F. Such other and further relief as this Court deems appropriate and just.


                                                          Respectfully Submitted,

Dated: February 8, 2019

                                                          /s/ Alvar Ayala
                                                          Alvar Ayala (ARDC #6295810)
                                                          Cintya Larios Guzman (ARDC # 63292307)
                                                          Legal Assistance Foundation
                                                          120 South LaSalle Street
                                                          Suite 900
                                                          Chicago, IL 60603
                                                          (312) 347-8390

                                                          Attorneys for Plaintiff




                                                   12
